Citation Nr: 0629180	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the August 1999 RO rating decision that denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to June 3, 2002, 
for the grant of service connection for PTSD.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO rating decision, which 
determined that there was no CUE in an August 1999 RO rating 
decision denying service connection for PTSD.  

This case also comes to the Board on appeal from an October 
2004 RO rating decision, which granted service connection for 
PTSD, effective June 3, 2002.  The veteran appeals for an 
earlier effective date.  


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal the decision.    

2.  The August 1999 rating decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.

3.  VA notified the veteran of the evidence needed to 
substantiate the earlier effective date claim decided herein, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of the claim.

4.  An application to reopen the claim of entitlement to 
service connection for PTSD was received by the RO on June 3, 
2002, and based on the receipt of new and material evidence, 
the RO reopened the claim and granted service connection for 
PTSD, effective on June 3, 2002.  


CONCLUSIONS OF LAW

1.  The August 1999 RO rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
1991 and 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999, 
2005).

2.  The August 1999 rating decision that denied service 
connection for PTSD was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2005).

3.  An effective date for the grant of service connection for 
PTSD prior to June 3, 2002, the date of receipt of an 
application to reopen the claim with new and material 
evidence, is not warranted.  38 U.S.C.A. §§ 5110, 7104, 7105 
(West 2002); 38 C.F.R. §  3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

A.  Initial Matter

The duties to notify and assist contained in The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001).  The Board nonetheless notes that the veteran in this 
case has been clearly advised of the criteria governing 
determinations as to CUE and the evidence considered in this 
appeal, and has been afforded opportunity to respond, to 
include at a personal hearing before a local hearing officer 
in April 2004.  Therefore, the Board finds that the record is 
ready for appellate review.

B.  Legal Criteria and Analysis

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).

In a decision dated in August 1999, the RO denied service 
connection for PTSD.  By letter in August 1999, the RO 
notified the veteran of its rating decision and of his 
appellate rights at his address of record.  The veteran did 
not appeal the August 1999 decision.  Thus, the August 1999 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991 and 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999, 2005).  On 
June 3, 2002, the veteran, through his representative, 
submitted a statement in which he claimed that there was CUE 
in the August 1999 RO rating decision.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has described a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id at 44.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of CUE.  Id at 44.  

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  "It does not matter whether a particular RO 
decision was or was not a merits adjudication, because the 
disposition of the CUE claim would ultimately turn on the 
same question . . . the Board would have to decide whether, 
had the error not been made, the outcome after reopening - 
that is, on the merits - would have 'manifestly' been 
changed."  See Crippen v. Brown, 9 Vet. App. 412, 421 
(1996), citing Mason (Sangernetta) v. Brown, 8 Vet. App. 44, 
53 (1995), for the proposition that the failure to fulfill 
the duty to assist does not constitute CUE.  See also Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

In this appeal the veteran argues that CUE exists in the 
rating decision of August 1999, which is the initial decision 
denying his claim of service connection for PTSD.  He claims 
that a review of his records at the time of the August 1999 
decision would have shown that he had a diagnosis of PTSD and 
that there was clear evidence of a verified stressor, which 
was his service-connected residuals of a shrapnel wound of 
the back with retained fragments.  At the time of his hearing 
in April 2004, it was noted by his representative that given 
the veteran's service-connected shrapnel injury residuals 
there was no need for the RO to request additional 
information from the veteran at the time of the August 1999 
rating decision.  He argued that even though it was not the 
result of enemy action, the shrapnel injury occurred during 
the veteran's military service and was just as serious an 
injury as it would have been had it actually happened during 
combat.   

After a careful review of the evidence, the Board finds that 
the August 1999 RO rating decision was not clearly and 
unmistakably erroneous, as claimed by the veteran.  In August 
1999, the RO denied service connection for PTSD, determining 
that although the veteran was diagnosed with PTSD on a VA 
examination, the evidence did not establish that a stressful 
experience had occurred.  Notably, the RO found that the 
history surrounding the stressor information was 
inconsistent.  

The RO acknowledged that the veteran was clearly diagnosed 
with PTSD at the time of the VA examination in May 1999, and 
that such diagnosis was based on the veteran's reported 
combat service in Vietnam whereby he and his unit were hit by 
artillery or mortar rounds in combat.  He suffered fragment 
wounds to his back while two others were killed and several 
others were seriously wounded.  However, the circumstances 
surrounding the stressor incident were called into serious 
question in light of other evidence of record at the time of 
the August 1999 rating decision.  For example, the veteran's 
original application for disability benefits, which was 
received in October 1976, indicated that he incurred a back 
injury in Cuba when an M-79 round blew up.  Moreover, while 
the veteran's DD Form 214MC, Report of Separation from Active 
Duty, disclosed that he had 11 months of foreign and/or sea 
service, there were no indications (awards, medals, 
decorations, etc.) that he had in fact served in Vietnam, 
engaged in combat, or sustained wounds in combat service.  By 
letter to the veteran in April 1999, the RO had attempted to 
obtain additional information regarding his specific 
stressful experiences; however, the veteran never responded.  

The RO in August 1999 was aware that the veteran was injured 
during service in April 1974 when an M-79 rocket exploded at 
Salt Flats, Leeward Point.  Such information was gleaned from 
the service medical record.  Further, the RO in a rating 
decision in March 1977 had granted service connection for 
residuals of a shrapnel wound of the back with retained 
metallic fragment.  Therefore, the RO was also aware of the 
incurrence of an in-service shrapnel injury.  Nevertheless, 
the RO found that the requirement of a verified stressor for 
the establishment of service connection for PTSD was unmet 
based on the vague and confusing history surrounding the 
claimed stressor.  

It appears that the veteran is, in part, challenging the RO's 
application of the statutory and regulatory provisions in 
effect at the time of the August 1999 rating decision.  From 
the statement of his representative received in May 2005, he 
is evidently claiming that correct application of the 
existing law in August 1999 would have produced a manifestly 
different outcome, namely the award of service connection for 
PTSD.  The representative argued that despite the erroneous 
statements of the veteran during the May 1999 VA examination 
(i.e., those concerning engagement with the enemy in 
Vietnam), the veteran did in fact have the requisite 
documentation of the stressor incident.  

To determine whether the RO correctly applied the law at the 
time of the August 1999 rating decision, the Board must apply 
the laws and regulations then in effect.  The applicable 
legal criteria in effect at the time of the August 1999 
rating decision are essentially the same as they are at 
present, as follows:  

Service connection may be granted for 
disability resulting from disease or 
injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service 
connection may also be granted for a 
disease diagnosed after discharge, when 
all the evidence, including that 
pertinent to service, establishes that 
the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) 
[i.e., under the criteria of the AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM- IV)]; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 
3.304(f) (1999).  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  
 
In this case, the RO in August 1999 considered all of the 
evidence of record when it denied the veteran's claim of 
service connection.  Such evidence consisted of the veteran's 
applications for disability compensation (both his original 
claim in 1976 in relation to a shrapnel injury to the back 
and his PTSD-related claim in February 1999), service medical 
records, and VA records to include a VA examination report of 
May 1999.  The Board finds that the conclusion reached by the 
RO in the August 1999 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  

The RO in August 1999 determined, in essence, that the 
evidence clearly showed that the veteran had a diagnosis of 
PTSD, but that the evidence concerning the claimed in-service 
stressor and a medical link between the PTSD symptoms and the 
in-service stressor was deficient.  The record contained 
documentation of a shrapnel injury to the back during 
service; however, such injury was not suffered during combat 
service nor was it sustained in Vietnam.  The VA examiner in 
May 1999 diagnosed the veteran with PTSD, but clearly related 
such diagnosis to a "battle incident in Vietnam."  The 
veteran reported being in Vietnam for 13 months and that he 
was in combat with an infantry unit. He stated he was in 
numerous fire-fights and directly witnesses casualties.  The 
records in the file in August 1999 did not show that the 
veteran engaged in combat with the enemy during service or 
that he even served in Vietnam.  The RO had attempted to 
clarify with the veteran, by letter in April 1999, his 
stressful experiences during service, but he did not respond.  

Thus, in the August 1999 rating decision, the RO construed 
the evidence as demonstrating a diagnosis of PTSD by medical 
evidence but without credible supporting evidence that the 
stressor experience giving rise to the PTSD actually 
occurred.  The diagnosis of PTSD was based on certain 
circumstances - combat wounds to the back in Vietnam.  
However, while the veteran had a shrapnel injury to the back 
in service, there is no documentation that the injury was 
incurred during combat or in Vietnam.  So, the circumstances 
surrounding the occurrence of the stressor, as the VA 
examiner had been led to believe in diagnosing PTSD, was not 
in fact corroborated by the other evidence in the file.  By 
determining that all of the required elements to establish 
service connection for PTSD were not present due to the 
discrepancies in the file concerning the stressor, the RO's 
decision cannot be said to have been undebatably erroneous in 
August 1999.  

In the present case, the veteran is apparently contending 
that the statutory or regulatory provisions extant at the 
time of the August 1999 RO decision were incorrectly applied, 
and that had the RO correctly applied the law, he would have 
been awarded service connection for PTSD.  The veteran's 
argument essentially represents a disagreement as to how the 
facts were weighed or evaluated.  That is to say, because the 
veteran did have documentation of the shrapnel injury (he was 
service-connected for a shrapnel injury) but just misspoke 
during his VA examination about the circumstances producing 
that stressor, the representative alleges that the RO erred 
by denying his claim in 1999 based on such misstatements.  In 
other words, the basis of this argument is that the RO came 
to the wrong conclusion based on the facts that were before 
it in August 1999 as to verification of the stressor 
supporting the diagnosis of PTSD.  This amounts to a mere 
disagreement as to how the RO evaluated the facts and is thus 
an inadequate basis on which to find CUE in the RO's August 
1999 rating decision.  See Russell, supra.  There is nothing 
in the evidence from the time of the August 1999 rating 
decision that would compel a conclusion, to which reasonable 
minds could not differ, that service connection for PTSD was 
warranted.  The file shows that the RO's decision in August 
1999 was in accordance with U.S.C.A. §§ 1110, 1154(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In sum, the veteran has not 
shown an undebatable error in the August 1999 RO rating 
decision that would manifestly change the outcome of the 
decision.  That rating decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.  Consequently, the 
appeal must be denied.  

II.  Earlier Effective Date

A.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

1.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in October 2004, which 
assigned the effective date of June 3, 2002.  At any rate, as 
explained herein below, the notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in June 2005, and the veteran was offered ample 
opportunity to present evidence or argument in support of his 
appeal.  

The Board also notes that the Court in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006), holds that VCAA notice be pre-
decisional, and that where VCAA compliant notice was not 
given prior to an initial claim decision, such defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  In this case, a fully compliant 
VCAA notice was issued in February 2005, following the 
initial rating decision in October 2004; however, the RO did 
not readjudicate the claim after the notice was issued.  In 
any case, the Board does not find that there is prejudicial 
error in proceeding to adjudicate this claim, even though 
readjudication by the RO was not accomplished following the 
VCAA notice.  When the RO certified the veteran's appeal to 
the Board in June 2005, no additional evidence had been added 
to the claims file since the RO had issued a statement of the 
case in January 2005, with the exception of the veteran's VA 
Form 9, his substantive appeal statement whereon he did not 
proffer any argument pertinent to his appeal.  The veteran 
did not respond to the VCAA notice of February 2005.  In 
other words, except for the fact of the non-response to the 
issued VCAA notice, there were no material changes in, or 
additions to, the information included in the statement of 
the case issued in January 2005, upon which the RO could 
consider for readjudication purposes.  To remand the case at 
this juncture, for the sole purpose of RO readjudication of 
the claim, would not result in any benefit to the veteran and 
would only serve to prolong this case needlessly.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in February 2005, the 
RO advised him of what was required to prevail on his claim, 
what specifically VA had done and would do to assist in the 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO requested the veteran 
to send any evidence in his possession that pertained to his 
claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
an earlier effective date for the award of service connection 
for PTSD, and the parties responsible for obtaining that 
evidence.  With regard to notification, all the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
due process in regard to notification has been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

2.  Duty to assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded a personal 
hearing, but he declined.  He has not identified any specific 
records, such as treatment records, for the RO to obtain on 
his behalf.  VA has not conducted medical inquiry in an 
effort to substantiate the claim (see 38 U.S.C.A.§ 5103A(d)) 
for the reason that adjudication of an earlier effective date 
claim is largely based on the historical record.  Additional 
medical inquiry is not only unnecessary but pointless, and it 
is difficult to identify what additional assistance VA could 
lend to the veteran to substantiate such claim.  The veteran 
has not identified any additional evidence that should be 
considered in connection with his claim.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Legal Criteria and Analysis

The veteran claims that the effective date of the grant of 
service connection for PTSD should be prior to June 3, 2002, 
the date that the RO assigned.  He argues that an effective 
date retroactive to the time that he originally filed a claim 
for service connection for PTSD on February 23, 1999 is 
warranted.  He claims that he should have been awarded 
service connection for PTSD at the time of the August 1999 RO 
rating decision.  In that regard, this earlier effective date 
claim is inextricably intertwined with the CUE claim 
previously addressed in this decision.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

In this case, the veteran was separated from active duty in 
December 1974.  The claims file shows that his initial 
compensation claim relative to PTSD was received by the RO on 
February 23, 1999.  The file discloses no earlier formal or 
informal claim for this particular benefit.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  

This original claim was denied by the RO in an August 1999 
rating decision.  The RO notified the veteran of the decision 
and his appellate rights in an August 1999 letter.  As he did 
not appeal this decision, the August 1999 RO decision is 
considered final.  38 U.S.C.A. § 7105(c) (West 1991 and 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999, 2005).  
Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).  As determined in the decision, herein 
above, there was no CUE in the August 1999 with regard to the 
RO's denial of service connection for PTSD.

Inasmuch as the August 1999 RO decision is final, the 
effective date of the grant of service connection for PTSD 
must be determined in relation to a subsequent reopened claim 
supported by new and material evidence.  A final decision can 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective 
date of service connection will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

After the RO's last final disallowance of the claim in August 
1999, the next application to reopen the claim for service 
connection for PTSD was received from the veteran on June 3, 
2002.  In an October 2004 rating decision, the RO reopened 
the claim based on new and material evidence received since 
the final August 1999 RO decision, and on consideration of 
all the evidence the RO granted service connection for PTSD, 
effective on June 3, 2004.  The additional evidence included 
an accurate history of his injury that he was not in combat, 
and related the PTSD to the injury that occurred.

The RO assigned the earliest effective date legally permitted 
in this case for the grant of service connection for PTSD, 
which is the date of RO receipt of the application to reopen 
the claim supported by new and material evidence.  No earlier 
effective date is permitted by law in this case.  

Between the date of the RO's August 1999 rating decision and 
the date of the RO's receipt of the application to reopen the 
PTSD claim on June 3, 2002, the file discloses no evidence of 
the veteran's intent to file either an appeal with regard to 
the August 1999 decision or an application to reopen his PTSD 
claim.  Thus, as noted, after a final disallowance, the 
operative date for purposes of assigning an effective date 
for an award of service connection is the date of VA receipt 
of the claim to reopen or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q), (r).  For the above-stated reasons, June 3, 2002 is 
the correct effective date for the award of service 
connection for PTSD.  


ORDER

As there is no CUE in the August 1999 RO rating decision, the 
appeal is denied.

An effective date prior to June 3, 2002, for the grant of 
service connection for PTSD, is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


